           Case 1:20-mc-00212-AJN Document 6 Filed 05/21/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF BENJAMIN STEINMETZ
 FOR AN ORDER TO TAKE DISCOVERY FROM
                                                                Case No. ____________
 VALE S.A., VALE AMERICAS INC., RIO TINTO
 PLC, AND RIO TINTO LIMITED PURSUANT TO
 28 U.S.C. § 1782




   [PROPOSED] ORDER GRANTING BENJAMIN STEINMETZ’S APPLICATION
  PURSUANT TO 28 U.S.C. § 1782 TO TAKE DISCOVERY FROM VALE S.A., VALE
    AMERICAS INC., RIO TINTO PLC, AND RIO TINTO LIMITED FOR USE IN
                          FOREIGN PROCEEDINGS

        Applicant Benjamin Steinmetz (“Steinmetz”) filed an application for an order, pursuant to

28 U.S.C. § 1782, authorizing him to take discovery from Vale S.A., Vale Americas Inc., Rio Tinto plc,

and Rio Tinto Limited, found in the Southern District of New York, for use in foreign proceedings

(the “Application”). For the reasons set forth in the Application, the accompanying Memorandum

of Law, and the declarations and for good cause shown, the Court finds that the statutory

requirements have been satisfied and that the discretionary factors identified in Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241 (2004) favor granting the Application. Accordingly,

it is hereby:

        ORDERED that the Application is GRANTED; and it is further

        ORDERED that Steinmetz is authorized to serve Vale S.A., Vale Americas Inc., Rio Tinto

plc, and Rio Tinto Limited with the subpoenas attached as Exhibits 2–5 to the Declaration of Josef

M. Klazen; and it is further

        ORDERED that Vale S.A., Vale Americas Inc., Rio Tinto plc, and Rio Tinto Limited are

directed (i) to produce the documents in their possession, custody, and control, as requested in the
          Case 1:20-mc-00212-AJN Document 6 Filed 05/21/20 Page 2 of 2



subpoenas, by no later than two weeks from being served with Steinmetz’s subpoenas; and (ii) to

designate and produce for examination on their behalf the person(s) most knowledgeable about the

facts relating to the subject matters set forth in the subpoenas by no later than 30 days thereafter.

Dated: ________________________, 2020


                                               __________________________________
                                                     United States District Judge




                                                  2
